Citation Nr: 1329560	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  11-13 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
headaches.   
 
2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from October 1989 to October 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2009 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that determined that new and material evidence had not 
been received to reopen a claim for entitlement to service 
connection for headaches.  

In January 2013, the Veteran testified at a Board 
videoconference hearing.  The transcript from the hearing 
has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
entitlement to service connection for headaches in October 
2004, and the Veteran did not appeal.  

2.  Evidence submitted subsequent to the October 2004 rating 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's current headache disability began during 
service.  




CONCLUSIONS OF LAW

1.  The October 2004 RO decision, which determined that new 
and material evidence had not been received to reopen a 
claim for entitlement to service connection for headaches, 
is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for headaches.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2013).  

3.  The criteria to establish entitlement to service 
connection for a headache disability have been met.  38 
U.S.C.A §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In this decision, the Board reopens the Veteran's previously 
denied claim for entitlement to service connection for 
headaches, and grants service connection for headaches.  As 
this represents a complete grant of benefits sought on 
appeal, no discussion of VA's duty to notify or assist is 
necessary.  

I.  New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence 
means existing evidence that, by itself or when considered 
with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be 
credible.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999) (per curium).  In addition, all of the evidence 
received since the last final disallowance shall be 
considered in making the determination.  See Evans v. Brown, 
9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that when determining whether the submitted evidence 
meets the definition of new and material evidence, VA must 
consider whether the new evidence could, if the claim were 
reopened, reasonably result in substantiation of the claim.  
Id. at 118.  Thus, pursuant to Shade, evidence is new if it 
has not been previously submitted to agency decisionmakers 
and is material if, when considered with the evidence of 
record, it would at least trigger VA's duty to assist by 
providing a medical opinion, which might raise a reasonable 
possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration 
of the appeal period, or prior to the appellate decision if 
a timely appeal has been filed (including evidence received 
prior to an appellate decision and referred to the agency of 
original jurisdiction by the Board of Veterans Appeals 
without consideration in that decision in accordance with 
the provisions of § 20.1304(b)(1)), will be considered as 
having been filed in connection with the claim which was 
pending at the beginning of the appeal period.  38 C.F.R. § 
3.156(b).  

The Federal Circuit has found that 38 C.F.R. § 3.156(b) 
requires that VA evaluate submissions received during the 
relevant period to determine whether they contain new and 
material evidence relevant to a pending claim, even if the 
new submission may support a new claim.  Bond v. Shinseki, 
659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

The RO initially denied a claim for entitlement to service 
connection for headaches in April 1994.  In March 1996, the 
RO reopened and denied the Veteran's claim for entitlement 
to service connection for headaches on a de novo bass.  In 
October 2004, the RO denied an application to reopen a claim 
for entitlement to service connection for headaches.  The 
Board notes that there was no evidence received within one 
year of the April 1994 RO decision, the March 1996 RO 
decision, or within one year of the October 2004 RO 
decision, respectively.  See 38 C.F.R. § 3.156(b); Bond.  
Those decisions were not appealed and are considered final.  
38 U.S.C.A. § 7105.  

The evidence considered at the time of the October 2004 RO 
decision included the Veteran's service treatment records; 
post-service VA treatment records; VA examination reports; 
and the Veteran's own statements.  The RO initially denied 
service connection for headaches in April 1994 on the basis 
that although the Veteran's service treatment records showed 
that he was given medication for muscle tension headaches 
and migraine-type headaches during service, his headaches 
existed prior to service.  The RO indicated that the 
Veteran's (August 1989) enlistment examination showed a 
complaint of headaches since a head injury.  The RO 
indicated that at a (January 1994) VA (audiological) 
examination, the Veteran reported that he was hit in the 
head by a water ski at Sea World.  The RO maintained that 
most of the Veteran's complaints of headaches during service 
were of an acute and transitory nature with no present 
evidence that his headaches still existed as a chronic 
disability.  

In March 1996, the RO reopened and denied the Veteran's 
claim for entitlement to service connection for headaches on 
the basis that although new and material evidence had been 
submitted, the evidence showed that the Veteran's headaches 
preexisted his period of service and were not shown to have 
been aggravated beyond the normal progression during 
service.  The RO noted that VA treatment records dated from 
March 1994 to January 1996 showed that the Veteran was 
treated for post-traumatic headaches.  The RO indicated 
that, by history, such records related that the Veteran's 
headaches were due to an in-service injury.  The RO stated 
that on the Veteran's (August 1989) enlistment examination, 
it was noted that he had a history of headaches and that he 
was taking aspirin.  The RO reported that the Veteran did 
receive treatment for headaches in service, but that there 
was no evidence of any in-service injury to account for the 
cause or the aggravation of his headaches.  It was noted 
that at the time of a (January 1994) VA (audiological) 
examination following his discharge, the Veteran reported 
that he had a head injury when a ski hit him in the head 
when he was working at Sea World.  

In October 2004, the RO denied an application to reopen a 
claim for entitlement to service connection for headaches on 
the basis that the evidence submitted was insufficient to 
reopen the Veteran's claim because it failed to show 
permanent aggravation of his headaches during service.  The 
RO indicated that records showed that the Veteran complained 
of headaches prior to his period of service and that there 
was evidence of treatment for headaches during service.  The 
RO maintained, however, that pursuant to a (January 1994) VA 
(audiological) examination, the Veteran indicated that he 
sustained a head injury while working at Sea World.  The RO 
noted that VA treatment records showed that the Veteran 
complained of headaches in conjunction with his treatment 
for a psychiatric disorder.  The RO found that there was no 
evidence of permanent aggravation of headaches while the 
Veteran was on active duty and that his contentions of a 
head injury during service could not be verified.  

The Board observes that the April 1994, March 1996, and 
October 2004 RO decisions, noted above, all indicated that 
the Veteran's headaches preexisted his period of service.  
In those decisions, the RO maintained that the Veteran's 
August 1989 enlistment examination report specifically 
showed that his headaches preexisted his period of service.  
On a medical history form at the time of the August 1989 
enlistment examination, the Veteran checked that he did not 
have frequent or severe headaches.  He did report that he 
would take aspirin for headaches, and that he was in good 
health.  The reviewing examiner indicated that the Veteran 
had occasional headaches that were relieved by aspirin.  The 
objective August 1989 enlistment examination report listed 
no defects or diagnoses.  There were also notations that the 
Veteran's head, face, neck, and scalp, as well as his 
neurological evaluation, were all normal.  

The Board observes that the August 1989 objective enlistment 
examination report did not refer to any headache disorder.  
Additionally, the Veteran specifically reported on a medical 
history form at the time of the August 1989 enlistment 
examination, that he did not have frequent or severe 
headaches.  Although the reviewing examiner did indicate 
that the Veteran had occasional headaches that were relieved 
with aspirin, the evidence does not show that the Veteran 
had a chronic headache disorder that preexisted service.  
See 38 U.S.C.A. §§ 1111, 1132 (West 2002).  

The evidence received since the October 2004 RO decision 
includes additional VA treatment records and statements and 
testimony from the Veteran.  

At the January 2013 Board hearing, the Veteran testified 
that he never had severe headaches prior to service.  He 
stated that he may have had a couple small headaches and 
that he may have mentioned that he got hit in the head with 
a ski on one occasion while working as a water skier at Sea 
World.  He indicated that he did not recall ever having a 
migraine headache before his period of service.  The Veteran 
reported that when he returned from the Gulf War and was 
stationed in Germany, he started having frequent headaches 
that were pretty severe.  He stated that the headaches would 
cause him to throw up and that he would have a metallic 
taste in his mouth.  He indicated that he was seen by a 
neurologist while he was serving in Germany.  The Veteran 
reported that he was hit by a bottle on one occasion and 
that he received eight stitches while in Germany.  The 
Veteran reported that his headaches had continued since 1991 
when he was in Germany during his period of service.  He 
stated that he started receiving treatment for headaches at 
VA facilities in 1993 and that he had been treated with 
various medications for his headaches continuously until the 
present.  

The Board notes that at the January 2013 hearing, the 
Veteran specifically testified that he did not have any 
severe headaches prior to service, that he was treated for 
headaches during service, and that his headaches had 
continued since his period of service.  The Veteran is 
competent to report headaches in service, continuous 
headache symptomatology since service, and current symptoms 
that form the basis for diagnosis of disability.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Additionally, the hearing testimony will be considered 
credible for the purposes of determining whether new and 
material evidence has been submitted.  

The Board finds that the January 2013 Board hearing 
testimony is evidence that is both new and material because 
the claim was previously denied, at least in part, on the 
basis that the evidence did not show current headaches, for 
which service connection may be granted, stemming from the 
Veteran's period of service.  Therefore, the Board finds 
that such evidence is not cumulative or redundant, relates 
to an unestablished fact necessary to substantiate his 
claim, and raises a reasonable possibility of substantiating 
the claim.  The Board concludes that evidence submitted 
since the October 2004 RO decision is new and material, and 
thus the claim for service connection for headaches is 
reopened.  

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires credible and competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Service connection for a 
"chronic disease," may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Determinations as to service connection will be based on 
review of the entire evidence of record, to include all 
pertinent medical and lay evidence, with due consideration 
to VA's policy to administer the law under a broad and 
liberal interpretation consistent with the facts in each 
individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a).  

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a Veteran is competent to report on that of which he 
or she has personal knowledge).  Lay evidence can also be 
competent and sufficient evidence of a diagnosis or to 
establish etiology if (1) the layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering 
whether lay evidence is competent the Board must determine, 
on a case by case basis, whether the Veteran's particular 
disability is the type of disability for which lay evidence 
may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 
(2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77. 

The Veteran contends that he has headaches that are related 
to service.  He specifically maintains that he did not have 
any severe headaches prior to service, and that he was 
treated for headaches during service.  He reports that when 
he returned from the Gulf War and was stationed in Germany, 
he started having frequent headaches that were severe.  He 
indicates that the headaches would cause vomiting and that 
he would have a metallic taste in his mouth.  The Veteran 
also states that he was hit by a bottle on one occasion and 
that he received eight stitches while in Germany.  The 
Veteran essentially indicates that he suffered from 
headaches during service and continuously since service.  

The Veteran's service treatment records indicate that he was 
treated for headaches on multiple occasions during service.  
On a medical history form at the time of the August 1989 
enlistment examination, the Veteran checked that he did not 
have frequent or severe headaches.  He did report that he 
would take aspirin for headaches, and that he was in good 
health.  The reviewing examiner indicated that the Veteran 
had occasional headaches that were relieved by aspirin.  The 
objective August 1989 enlistment examination report listed 
no defects or diagnoses.  There were also notations that the 
Veteran's head, face, neck, and scalp, as well as his 
neurological evaluation, were all normal.  

A September 1991 treatment entry noted that the Veteran 
reported that he had suffered from headaches on and off for 
the previous two weeks.  He indicated that he had a 
throbbing frontal and bitemporal headaches in the morning 
for the previous two weeks and that the headaches would 
occur daily.  The assessment was mixed headaches.  

A subsequent September 1991 eye consultation report noted 
that the Veteran had photophobia associated with headaches.  
It was noted that the Veteran complained of bitemporal and 
sometimes occipital severe headaches.  The diagnoses 
included headaches not likely secondary to eye or vision 
problems and symptoms consistent with migraines.  

An October 1991 consultation report noted that the Veteran 
was seen with complaints of frequent headaches over the 
previous two years.  The Veteran reported that the headaches 
increased in severity while serving in Saudi Arabia, but 
that they then improved.  He indicated that the headaches 
had increased again over the previous one to two months.  
The impression was musculoskeletal/tension headaches.  

A November 1991 treatment report indicated that the Veteran 
was seen in October 1991 by a physician and that he was 
placed on Pamelor and Midrin for three weeks for headaches.  
The Veteran reported that he had noticed a decrease in the 
frequency and severity of his headaches, but then awakened 
with a headache that had progressed to a bad headache, so he 
stopped taking his medication.  He stated that he had 
suffered three headaches in the last seven to ten days.  It 
was noted that got relief from Excedrin more than from 
Midrin.  The assessment was headaches with some decrease in 
symptoms with Pamelor.  

On a medical history form at the time of the August 1993 
separation examination, the Veteran indicated that he had 
frequent or severe headaches and that he had dizziness.  The 
Veteran indicated that he was presently on medication for 
headaches.  He stated that he would sometimes have dizziness 
when he had a severe headache.  The reviewing examiner 
indicated that the Veteran's history was as listed.  

Post-service VA treatment records, including examination 
reports, show treatment for headaches.  

A December 1993 VA general medical examination report noted 
that the Veteran reported that he had suffered from frequent 
migraine-type headaches for several years that he associated 
with tension.  He stated that his headaches would involve 
his entire head.  He indicated that he would also have some 
tension and tightness in the muscles in the back of his 
neck.  The diagnoses included chronic recurrent headaches.  

A January 1994 VA audiological examination report indicated 
that the Veteran reported that he suffered a head injury 
several years earlier when working at Sea World.  He stated 
that he was hit in the head by a water ski and that he was 
dazed, but not unconscious.  Headaches were not diagnosed 
pursuant to the examination.  

A January 1994 VA neurological examination report noted that 
the Veteran's claims file was reviewed.  The examiner stated 
that a review of the claims file indicated that the Veteran 
was seen in a neurological clinic for headaches in November 
1991, and that he was treated with Pamelor and Excedrin at 
that time.  The Veteran reported that his headaches started 
approximately four years earlier and that they were 
localized mainly in the bitemporal region.  He stated that 
sometimes the headaches would progress to the back of his 
neck when he had a tension headache, which was entirely 
different from the type of headaches that were causing him 
problems.  The Veteran indicated that he occasionally had 
headaches that were sometimes associated with anxiety and 
tension.  He related that he also had migraine headaches 
that would occur approximately two times a month.  It was 
noted that the Veteran reported that he had no nausea, 
vomiting, or tunnel vision, but that he did have 
photophobia.  The diagnoses were migraine headaches and 
occasional tension headaches.  

A March 1994 consultation report indicated that the Veteran 
had headaches for the previous four years.  He reported that 
he had two kind of headaches and that they started during 
the Gulf War.  The diagnoses included migraine and muscle 
contraction headaches.  

A September 1995 VA treatment entry noted that the Veteran 
reported that he had increased episodes of headaches since 
his last visit.  He indicated that his headaches were 
related to a head injury while on active duty.  The examiner 
referred to migraine headaches and muscle contraction 
headaches.  

A December 2002 VA treatment entry indicated, as to the 
Veteran's medical history, that he had migraine headaches.  
The diagnoses referred to other disorders.  

A December 2007 VA neurology consultation report noted that 
the Veteran had migraine headaches from 1991 after he was in 
the military.  The Veteran stated that the headaches were 
previously infrequent, but that for the last two months, he 
was having headaches almost every day.  The impression 
included migraine headaches possibly getting worse for the 
last two months.  

A December 2008 VA treatment entry related that the Veteran 
was seen for treatment of chronic migraine headaches.  The 
Veteran indicated that his headaches started at the end of 
the Gulf War in 1991.  He denied that he had significant 
head trauma prior to developing the headaches.  The 
assessment was chronic migraine headaches.  

At the January 2013 Board hearing, the Veteran testified 
that he never had severe headaches prior to service.  He 
stated that he may have had a couple small headaches and 
that he may have mentioned that he got hit in the head with 
a ski on one occasion while working as a water skier at Sea 
World.  He indicated that he did not recall ever having a 
migraine headache before his period of service.  The Veteran 
reported that when he returned from the Gulf War and was 
stationed in Germany, he started having frequent headaches 
that were pretty severe.  He stated that the headaches would 
cause him to throw up and that he would have a metallic 
taste in his mouth.  He indicated that he was seen by a 
neurologist while he was serving in Germany.  The Veteran 
reported that he was hit by a bottle on one occasion and 
that he received eight stitches while in Germany.  The 
Veteran reported that his headaches had continued since 1991 
when he was in Germany during his period of service.  He 
stated that he started receiving treatment for headaches at 
VA facilities in 1993 and that he had been treated with 
various medications for his headaches continuously until the 
present.  

The medical evidence shows that the Veteran was treated for 
headaches on multiple occasions during service.  The Board 
notes that on a medical history form at the time of the 
August 1989 enlistment examination, the Veteran checked that 
he did not have frequent or severe headaches.  He did report 
that he would take aspirin for headaches, and that he was in 
good health.  The reviewing examiner indicated that the 
Veteran had occasional headaches that were relieved by 
aspirin.  The objective August 1989 enlistment examination 
report listed no defects or diagnoses.  There were also 
notations that the Veteran's head, face, neck, and scalp, as 
well as his neurological evaluation, were all normal.  The 
Board observes that the August 1989 objective enlistment 
examination report did not refer to any headache disorder, 
and that the Veteran specifically reported on a medical 
history form that he did not have frequent or severe 
headaches.  Although the reviewing examiner did indicate 
that the Veteran had occasional headaches that were relieved 
with aspirin, the evidence does not show that the Veteran 
had a chronic headache disorder that preexisted service.  
See 38 U.S.C.A. §§ 1111, 1132 (West 2002).  

Additionally, post-service VA treatment records, including 
VA examination reports, reflect that the Veteran was treated 
for headaches, including migraine and muscle contraction 
headaches, on numerous occasions since his period of 
service.  Further, as the Veteran is competent to report 
headaches in service, continuous headache symptomatology 
since service, and current symptoms that form the basis for 
diagnosis of disability, such evidence tends to relate the 
current headaches to his period of service.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, the 
Board finds that his accounts are credible.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence 
can be competent and sufficient to establish a diagnosis of 
a condition when a lay person is competent to identify the 
medical condition, or reporting a contemporaneous medical 
diagnosis, or the lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional).  

After considering all the evidence and resolving any doubt 
in the Veteran's favor, the Board finds that the Veteran's 
current headache disability had its onset during his period 
service.  Headaches were incurred in active service, 
warranting service connection.  The benefit-of-the-doubt 
rule (38 U.S.C.A. § 5107(b)) has been considered in making 
this decision.  As service connection is being granted on a 
direct basis, an analysis of whether the provisions of 38 
C.F.R. § 3.317 provide a basis for a grant of service 
connection is unnecessary.  


ORDER

Service connection for a headache disability is granted.  




____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


